DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Suggestions
Claim 2 is recites a limitation of “at least three intermediate channels,” which would contradict the limitation of “five channels” in claim 2 because if there are four intermediate channels, then the total channels would be six instead of five. The examiner suggests remove the term “at least” in claims 2. Claim 3 are suggested to delete the same term “at least” to be consistent with claim 2. 
Claims 11 and 12 are suggested to remove the term “at least” for the same reasons presented above. And the term “the entrance channel and exit channel” are suggested to change to “first channel” and “last channel” to be consistent with claim 10. 
Additionally, the term “the entrance channel and exit channel” in claim 2, while it is clear to the examiner that they are the same as the claimed “first channel” and “last channel” in claim 1, consistent terms are suggested to be used throughout the claim set to avoid unnecessary confusion. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The claims are rejected as follows:
Claims 1–4 and 7–9 are rejected under 35 U.S.C. 103 as being obvious over Parker et al., US 2007/0084350 A1 (“Parker”) in view of Sievers et al., US 3,757,495 A, (“Sievers”) and Palestro et al., US 2003/0217641 A1 (“Palestro”).
Claims 5–6 are rejected under 35 U.S.C. 103 as being obvious over Parker in view of Sievers and Silverman, US 2020/0282086 A1 (“Silverman”). 
Claims 10–15 are rejected under 35 U.S.C. 103 as being obvious over Parker in view of Sievers, Palestro and Silverman. 
Regarding claim 1:
Parker discloses the claimed invention of an air purifying unit (Parker’s self-contained air treatment apparatus 10). Park Fig. 1, [0019]. The air purifying unit 10 comprises a housing frame (Parker’s case 12) configured to have a base (Parker’s bottom surface of case 12) and a continuous outer wall (Parker’s side walls of case 12) to create a cavity (interior space of case 12) therebetween. Id. Parker’s continuous outer wall having an upper edge to define an upper periphery rim around the cavity (see annotated Fig. 2 below). Id. at Fig. 2. 
Parker also discloses the claimed invention of an entrance inlet (Parker’s entry 18). Parker Fig. 2, [0019]. Parker discloses an exit outlet (Parker’s exit 20) having an exit fan (air circulator 36) to pull air through the housing frame of case 12 and push air out of the housing frame. Id. at Fig. 3, [0020]. 
Additionally, Parker discloses the claimed invention of a plurality of internal walls (Parker’s air baffles 22) extending from an internal surface of the continuous outer wall of Parker’s case 12 inwardly to create a plurality of connected channels extending from the entrance inlet 18 the exit outlet 20. Parker Fig. 3, [0021]. The plurality of connected channels are configured in a parallel configuration and further configured as a first channel, last channel and at least one intermediate channel (See annotated Fig. 3 below). Id. at annotated Fig. 3.  Parker discloses that the first channel has a first entrance connected to the entrance inlet 18 and the last channel has a last exit connected to the exit outlet 20. Id. at annotated Fig. 3. The at least one intermediate channel has an intermediate entrance connected to a first exit of the first channel and an intermediate exit connected to a last entrance of the last channel. Id.  Parker discloses that the plurality of connected channels further defining walls 22 between the channels such that an air flow must travel through each channel from the entrance inlet to the exit outlet. Id. at Fig. 3. 
Parker also discloses the claimed limitation of a pair of UV-C lamps (Parker’s ultraviolet lamps 24). Parker Fig. 3, [0020]. Parker also discloses the claimed limitation of a top lid (Parker’s lid 14) positioned over the cavity. Id. at Fig. 2, [0020].  Parker discloses a flange extending from its rim (see annotated Fig. 2 below). Id. at Fig. 2. It is noted here that Parker’s Fig. 2 shows an exploded view of the air purifier 10, when the air purifier 10 is assembled, the upper edge of inner structure 16 would overlap with the upper edge of outer case 12 and extends inwardly. The upper edge of the inner structure 16 is mapped to the claimed flange. Additionally, it is further noted here that the limitation of “to secure the air purifying unit to a surface” does not get patentable weight as it describes intended use rather than a structure of the claimed air purifying unit. 

    PNG
    media_image1.png
    734
    563
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    676
    823
    media_image2.png
    Greyscale

However, Parker does not disclose the claimed limitation of an entrance fan to draw air into the housing frame and push air through the housing frame. Parker does not disclose that the UV lamps 24 are separately positioned in two channels of the plurality of connected channels. Parker also does not disclose that the top lid 14 has a pair of openings configured to align with the entrance and exit fans. 
Similar to Parker, Sievers is directed to an air sterilizer and purifier. Sievers Fig. 2, col. 4, ll. 59–64. Sievers also has a similar configuration compared to Parker and the current invention, where the channels 26a and 26b are divided by internal walls (the walls that are covered by light reflecting sheet material 52) that are parallel and extending from an interior wall of the air purifier and those channels 26a and 26b are interconnected to each other with an exit of a first channel meets an entrance of a second channel. Id. at Fig. 2, col. 4, ll. 18–29. Additionally, Sievers discloses a similar idea of using ultra violet light lamps 46a and 46b to kill germs. Furthermore, Sievers’s ultra violet lamps 46a and 46b are separately positioned in two channels (first and second air passageways 26a and 26b), which are connected. Id. at Fig. 2, col. 4, ll. 30–33. Sievers discloses an entrance fan (Sievers’s blower 25) to draw air into the housing frame and push air through the housing frame. Id. at Fig. 6, col. 4, ll. 12–17. Sievers discloses that its invention (specifically the arrangement of UV lights and air passageways) enables its UV light from lamps 46a and 46b to sufficiently kill or deactivate micro-organisms presented in the air. Id. at col. 5, ll. 17–33. It would have been obvious for Parker’s UV lamps 24 to be separately positioned in two channels as disclosed by Sievers for the benefits of sufficiently kill or deactivate micro-organisms presented in the air. With this modification, Parker’s ultraviolet lamps 24 located at top and bottom of case 12 would be separated by an additional air baffle 22. Parker Fig. 3. Additionally, it would also have been obvious to include an entrance fan such as Sievers’s entrance fan 25 as such design is recognized in the art as being suitable to generate an ideal air flow through the air passageways to allow sufficient time to kill or deactivate micro-organisms. 

    PNG
    media_image3.png
    624
    499
    media_image3.png
    Greyscale

As for the limitation of “the top lid 14 has a pair of openings configured to align with the entrance and exit fans,” Parker discloses a pair of openings on a side wall of the case 12, which is covered by inlet and outlet grid 18 and 20, however, shifting the location of inlet and outlet from side wall of Parker’s case 12 to Parker’s lid 14 is a routine engineering choice as it would not affect the operation of the air purifier. MPEP 2144.04(VI)(C). 
As for the limitation of that “wherein the two channels, of the plurality of connected channels containing the pair of UV-C lamps separately, are separated from each other by a connected channel positioned between the two channels and which does not contain a UV-C lamp,” modified parker does not disclose the claimed limitation. 
Similar to Parker, Palestro discloses an ultraviolet germicidal apparatus 10. Palestro Fig. 2, [0032]. Like Parker, Palestro’s apparatus comprises an inlet, an outlet, baffles 182, 184, a blower 120, an ultraviolet light 150 and a filter 60. Id. at Fig. 1, [0032] and [0037]. Additionally, Palestro discloses a channel (in between baffle 184 and 187) that does not contain UV lights 150. Id. at Fig. 2, [0032] and [0037]. Palestro further discloses that the baffles 184 and 187 serves a function of improve the circulation of the air over the ultraviolet bulbs. Id. It would have been obvious to further modify Parker’s baffle structure 22 to look like Palestro’s baffle structure 182, 184 and 187, this modification improves air circulation over the ultraviolet bulbs. With this modification, each of Parker’s channel that contains UV-C lamp 24 would be defined by Palestro’s baffle 182 and 184, and each of Parker’s channel that contains UV-C lamp 24 would be followed by a channel defined by Palestro’s baffles 184 and 187, which would be the claimed “connected channel positioned between the two channels and which does not contain a UV-C lamp.”

    PNG
    media_image4.png
    579
    677
    media_image4.png
    Greyscale

Regarding claim 2:
Modified Parker discloses the air purifying unit of claim 1, wherein the plurality of connected channels is defined as five channels, configured as the entrance channel (Parker’s first channel as illustrated in Parker’s Fig. 3 above), exit channel (Parker’s last channel as illustrated in Parker’s Fig. 3 above), and at least three intermediate channels (modified Parker discloses at least three intermediate channels, two channels containing Parker’s UV-C light 24, defined by Palestro’s baffle 182 and 184, which is separated by Palestro’s channel defined by baffles 184 and 187 as modified in claim 1). 
Regarding claim 3:
As discussed in claim 1, modified Parker discloses the claimed limitation of that the air purifying unit of Clam 2, wherein the three intermediate channels define a second, third, and fourth intermediate channels and the pair of UV-C lamps are separately positioned in the second intermediate channel (modified Parker’s channel that contains UV-C lamp 24 which is located closer to the inlet entrance would the claimed ‘second intermediate channel) and the fourth intermediate channel defined from the at least three intermediate channels (modified Parker’s channel that contains UV-C lamp 24 which is located closer to the exit would the claimed ‘fourth intermediate channel). 
Regarding claim 4:
Modified Parker does not disclose the air purifying unit of claim 1, wherein the entrance inlet and exit outlet each include curved air deflectors.
Similar to Parker, Palestro discloses an ultraviolet germicidal apparatus 10. Palestro Fig. 2, [0032]. Like Parker, Palestro’s apparatus comprises an inlet, an outlet, baffles 182, 184, a blower 120, an ultraviolet light 150 and a filter 60. Id. at Fig. 1, [0032] and [0037]. Palestro also discloses that its inlet is covered by curved air deflectors (intake duct 42) and its outlet is covered by curved air deflectors (air discharge duct 44). It would have been obvious to include Palestro’s inlet and outlet duct 42, 44 in Parker as the use of curved air intake and discharge ducts are recognized in the ultraviolet germicidal air purifier art as being suitable to cover air inlet and outlets. 
Regarding claim 5:
Modified Parker does not disclose the air purifying unit of Claim 3, wherein each of the plurality of connected channels includes walls made from a material configured to allow the transmission of UV-C light through the walls such that the air within the housing frame is continuously exposed to UV-C light.
Similar to Parker, Silverman is directed to an apparatus for forced air sterilization using UV-C spectrum. Silverman Fig. 16, [0001].  Silverman also discloses a similar air filter structure with a housing frame, and air inlet and air outlet, and a plurality of internal walls extending from an internal surface of the continuous outer wall inwardly to create a plurality of connected channels extending from the entrance inlet to the exit outlet. Id. at Fig. 16, [0062]. Additionally, Silverman discloses a plurality of UV-C open lattice inserted in each connected channel. Id. at Fig. 16, [0062].  Silverman also discloses that its internal wall (helical insert) is transparent to extend the length of the air path and consequently the time in which the air passing through the duct can be exposed to UVC radiation. Id. It would have been obvious for Parker’s walls forming each of the plurality of connected channels to be made of transparent material as shown in Silverman to extend the UV-C light exposure time. 
Regarding claim 6:
Modified Parker discloses the claimed limitation of the air purifying unit of Claim 5, wherein the base and the continuous outer wall of its case 12 is made from metal, which is a material configured to minimize the transmission of UV-C light therethrough. Parker Fig. 1, claim 1. 
Regarding claim 7:
Parker does not explicitly disclose the claimed limitation of that the air purifying unit of Claim 1 further comprises a mesh face positioned under the top lid. 
However, as discussed in claim 1, shifting the location of inlet and outlet from side wall of Parker’s case 12 to Parker’s lid 14 is a routine engineering choice as it would not affect the operation of the air purifier. MPEP 2144.04(VI)(C). Additionally, Sievers discloses a configuration showing a first filter 56 mounted behind an intake member 54 serve to remove particles from air that are greater than 10 microns in size. Sievers Fig. 2, col. 4, ll. 56–58. It would have been obvious to include Sievers’s first filter 56 behind Parker’s inlet 18 relocated to the lid 14 to remove particles from air that are greater than 10 microns. With this modification, there would be a mesh face (Sievers’s first filter 56) positioned under the top lid 14. 
Regarding claim 8:
Modified Parker discloses that the air purifying unit of Claim 7 further comprising an air filter in the exit channel adjacent the exit fan (Parker’s louvered structure at exit 20 is an air filter), such that air must travel through the air filter before exiting the exit outlet. Parker Fig. 2, [0019]. 
Regarding claim 9:
It is noted here that the term “adjacent to” is not defined in the instant disclosure, and therefore, the examiner is interpreting this term under the broadest reasonable interpretation.
Modified Parker does not disclose the claimed limitation of that the air purifying unit of Claim 8 further comprising a third UV-C lamp being positioned in an intermediate channel adjacent to the exit channel. However, it is within the ambit of one of ordinary skill in the art to add an additional UV-C lamp to enhance ultraviolet germicidal irradiation. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Regarding claim 10:
Parker discloses the claimed invention of an air purifying unit (Parker’s self-contained air treatment apparatus 10). Park Fig. 1, [0019]. The air purifying unit 10 comprises a housing frame (Parker’s case 12) configured to have a base (Parker’s bottom surface of case 12) and a continuous outer wall (Parker’s side walls of case 12) to create a cavity (interior space of case 12) therebetween. Id. Parker’s continuous outer wall having an upper edge to define an upper periphery rim around the cavity (see annotated Fig. 2 below). Id. at Fig. 2. 
Parker also discloses the claimed invention of an entrance inlet (Parker’s entry 18). Parker Fig. 2, [0019]. Parker discloses an exit outlet (Parker’s exit 20) having an exit fan (air circulator 36) to pull air through the housing frame of case 12 and push air out of the housing frame. Id. at Fig. 3, [0020]. 
Additionally, Parker discloses the claimed invention of a plurality of baffles (Parker’s plurality of air baffles 22) positioned within the housing frame 12  and extending from the entrance inlet 18 to the exit outlet 20 to create an alternating plurality of connected channels configured in a parallel connected configuration wherein an entrance of an intermediate connected channel is in communication with an exit of a preceding connected channel and an exit of an intermediate connected channel is in communication with an entrance of a subsequent connected channel and wherein a first channel has a first entrance connected to the entrance inlet and a last channel has a last exit connected to the exit outlet (see annotated Fig. 3 below). Parker also discloses the claimed limitation of that the plurality of baffles 22 further defining walls between the channels such that an air flow must travel through each channel from the entrance inlet to the exit outlet. Id. at Fig. 3. 
Parker also discloses a pair of UV-C lamps 24. Parker Fig. 3, [0021]. Additionally, Parker discloses a top lid 14 positioned over the cavity. Parker Fig. 2, [0020]. Parker further discloses the claimed limitation of that the continuous outer wall of case 12 are made from a material (metal) configured to minimize the transmission of UV-C light therethrough. Id. at Fig. 2, claim 1. 

    PNG
    media_image1.png
    734
    563
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    676
    823
    media_image2.png
    Greyscale

However, Parker does not disclose the claimed limitation of an entrance fan to draw air into the housing frame and push air through the housing frame.  Parker does not disclose that its pair of UV-C lamps 24 are separately positioned in two channels of the plurality of connected channels. Parker does not disclose the claimed limitation of a pair of openings configured to align with the entrance and exit fans. Parker also does not disclose the claimed limitation of a mesh face positioned under the top lid. Parker does not disclose that walls of the baffles are made from a material configured to allow the transmission of UV- C light through the walls such that the air within the housing frame is continuously exposed to UV-C light. 


Similar to Parker, Sievers is directed to an air sterilizer and purifier. Sievers Fig. 2, col. 4, ll. 59–64. Sievers also has a similar configuration compared to Parker and the current invention, where the channels 26a and 26b are divided by internal walls (the walls that are covered by light reflecting sheet material 52) that are parallel and extending from an interior wall of the air purifier and those channels 26a and 26b are interconnected to each other with an exit of a first channel meets an entrance of a second channel. Id. at Fig. 2, col. 4, ll. 18–29. Additionally, Sievers discloses a similar idea of using ultra violet light lamps 46a and 46b to kill germs. Furthermore, Sievers’s ultra violet lamps 46a and 46b are separately positioned in two channels (first and second air passageways 26a and 26b), which are connected. Id. at Fig. 2, col. 4, ll. 30–33. Sievers discloses an entrance fan (Sievers’s blower 25) to draw air into the housing frame and push air through the housing frame. Id. at Fig. 6, col. 4, ll. 12–17. Sievers discloses that its invention (specifically the arrangement of UV lights and air passageways) enables its UV light from lamps 46a and 46b to sufficiently kill or deactivate micro-organisms presented in the air. Id. at col. 5, ll. 17–33. It would have been obvious for Parker’s UV lamps 24 to be separately positioned in two channels as disclosed by Sievers for the benefits of sufficiently kill or deactivate micro-organisms presented in the air. With this modification, Parker’s ultraviolet lamps 24 located at top and bottom of case 12 would be separated by an additional air baffle 22. Parker Fig. 3. Additionally, it would also have been obvious to include an entrance fan such as Sievers’s entrance fan 25 as such design is recognized in the art as being suitable to generate an ideal air flow through the air passageways to allow sufficient time to kill or deactivate micro-organisms. 

    PNG
    media_image3.png
    624
    499
    media_image3.png
    Greyscale

As for the limitation of “the top lid 14 has a pair of openings configured to align with the entrance and exit fans,” Parker discloses a pair of openings on a side wall of the case 12, which is covered by inlet and outlet grid 18 and 20, however, shifting the location of inlet and outlet from side wall of Parker’s case 12 to Parker’s lid 14 is a routine engineering choice as it would not affect the operation of the air purifier. MPEP 2144.04(VI)(C). 
As for the limitation of “a mesh face positioned under the top lid 14,” Sievers discloses a configuration showing a first filter 56 mounted behind an intake member 54 serve to remove particles from air that are greater than 10 microns in size. Sievers Fig. 2, col. 4, ll. 56–58. It would have been obvious to include Sievers’s first filter 56 behind Parker’s inlet 18 relocated to the lid 14 to remove particles from air that are greater than 10 microns. With this modification, there would be a mesh face (Sievers’s first filter 56) positioned under the top lid 14. 
As for the limitation of “walls of the baffles are made from a material configured to allow the transmission of UV- C light through the walls such that the air within the housing frame is continuously exposed to UV-C light,” similar to Parker, Silverman is directed to an apparatus for forced air sterilization using UV-C spectrum. Silverman Fig. 16, [0001].  Silverman also discloses a similar air filter structure with a housing frame, and air inlet and air outlet, and a plurality of internal walls extending from an internal surface of the continuous outer wall inwardly to create a plurality of connected channels extending from the entrance inlet to the exit outlet. Id. at Fig. 16, [0062]. Additionally, Silverman discloses a plurality of UV-C open lattice inserted in each connected channel. Id. at Fig. 16, [0062].  Silverman also discloses that its internal wall (helical insert) is transparent to extend the length of the air path and consequently the time in which the air passing through the duct can be exposed to UVC radiation. Id. It would have been obvious for Parker’s walls forming each of the plurality of connected channels to be made of transparent material as shown in Silverman to extend the UV-C light exposure time. 
As for the limitation of that “wherein the two channels, of the plurality of connected channels containing the pair of UV-C lamps separately, are separated from each other by a connected channel positioned between the two channels and which does not contain a UV-C lamp,” modified parker does not disclose the claimed limitation. 
Similar to Parker, Palestro discloses an ultraviolet germicidal apparatus 10. Palestro Fig. 2, [0032]. Like Parker, Palestro’s apparatus comprises an inlet, an outlet, baffles 182, 184, a blower 120, an ultraviolet light 150 and a filter 60. Id. at Fig. 1, [0032] and [0037]. Additionally, Palestro discloses a channel (in between baffle 184 and 187) that does not contain UV lights 150. Id. at Fig. 2, [0032] and [0037]. Palestro further discloses that the baffles 184 and 187 serves a function of improve the circulation of the air over the ultraviolet bulbs. Id. It would have been obvious to further modify Parker’s baffle structure 22 to look like Palestro’s baffle structure 182, 184 and 187, this modification improves air circulation over the ultraviolet bulbs. With this modification, each of Parker’s channel that contains UV-C lamp 24 would be defined by Palestro’s baffle 182 and 184, and each of Parker’s channel that contains UV-C lamp 24 would be followed by a channel defined by Palestro’s baffles 184 and 187, which would be the claimed “connected channel positioned between the two channels and which does not containa a UV-C lamp.”

    PNG
    media_image4.png
    579
    677
    media_image4.png
    Greyscale

Regarding claim 11:
Modified Parker discloses the air purifying unit of claim 1, wherein the plurality of connected channels is defined as five channels, configured as the entrance channel (Parker’s first channel as illustrated in Parker’s Fig. 3 above), exit channel (Parker’s last channel as illustrated in Parker’s Fig. 3 above), and at least three intermediate channels (modified Parker discloses at least three intermediate channels, two channels containing Parker’s UV-C light 24, defined by Palestro’s baffle 182 and 184, which is separated by Palestro’s channel defined by baffles 184 and 187 as modified in claim 1). 
Additionally, modified Parker discloses the claimed limitation of that the air purifying unit of Clam 2, wherein the three intermediate channels define a second, third, and fourth intermediate channels and the pair of UV-C lamps are separately positioned in the second intermediate channel (modified Parker’s channel that contains UV-C lamp 24 which is located closer to the inlet entrance would the claimed ‘second intermediate channel) and the fourth intermediate channel defined from the at least three intermediate channels (modified Parker’s channel that contains UV-C lamp 24 which is located closer to the exit would the claimed ‘fourth intermediate channel). 
Regarding claim 12:
Modified Parker does not disclose the air purifying unit of claim 11, wherein the entrance inlet and exit outlet each include curved air deflectors.
Similar to Parker, Palestro discloses an ultraviolet germicidal apparatus 10. Palestro Fig. 2, [0032]. Like Parker, Palestro’s apparatus comprises an inlet, an outlet, baffles 182, 184, a blower 120, an ultraviolet light 150 and a filter 60. Id. at Fig. 1, [0032] and [0037]. Palestro also discloses that its inlet is covered by curved air deflectors (intake duct 42) and its outlet is covered by curved air deflectors (air discharge duct 44). It would have been obvious to include Palestro’s inlet and outlet duct 42, 44 in Parker as the use of curved air intake and discharge ducts are recognized in the ultraviolet germicidal air purifier art as being suitable to cover air inlet and outlets. 
Regarding claim 13:
Modified Parker disclose a flange extending from its rim (see annotated Fig. 2 above). Parker Fig. 2. It is noted here that Parker’s Fig. 2 shows an exploded view of the air purifier 10, when the air purifier 10 is assembled, the upper edge of inner structure 16 would overlap with the upper edge of outer case 12 and extends inwardly. The upper edge of the inner structure 16 is mapped to the claimed flange. Additionally, it is further noted here that the limitation of “to secure the air purifying unit to a surface” does not get patentable weight as it describes intended use rather than a structure of the claimed air purifying unit. 
Regarding claim 14:
Modified Parker discloses the claimed limitation of the air purifying unit of Claim 10, further comprising an air filter in the exit channel adjacent the exit fan (Parker’s louvered structure at exit 20 is an air filter), such that air must travel through the air filter before exiting the exit outlet. Parker Fig. 2, [0019]. 
Regarding claim 15:
It is noted here that the term “adjacent to” is not defined in the instant disclosure, and therefore, the examiner is interpreting this term under the broadest reasonable interpretation.
Modified Parker does not disclose the claimed limitation of that the air purifying unit of Claim 8 further comprising a third UV-C lamp being positioned in an intermediate channel adjacent to the exit channel. However, it is within the ambit of one of ordinary skill in the art to add an additional UV-C lamp to enhance ultraviolet germicidal irradiation. Additionally, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 2144.04(VI)(B).
Response to Arguments
Claim Rejections - 35 USC § 112(b)
The examiner withdraws the current 112(b) rejection because the applicant has amended the claims to overcome the current rejection. 
Claim Rejections - 35 USC § 103
The applicant amends the claim to include a further limitation of that “wherein the two channels, of the plurality of connected channels containing the pair of UV-C lamps separately, are separated from each other by a connected channel positioned between the two channels and which does not contain a UV-C lamp,” and the applicant argues that the current rejection fails to teach the amendment. Applicant Rem. dated Oct. 12, 2022 (“Applicant Rem.”) ps. 10–12. The applicant further argues that the existence of the claimed “empty channel” is important because it is allows air to slow down to allow for longer time for exposure. Id. at p. 12. 
In response to applicant’s amendment, the examiner relies on a third reference Palestro to teach the empty channel. Palestro teaches that its configuration promotes air circulation over the ultraviolet bulbs. Palestro Fig. 2, [0032] and [0037]. The examiner believes a person of ordinary skill in the art is capable of adding an empty channel in between channels containing UV-C lamps in view of Palestro. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liang US 2005/0163648 A1 (“Liang”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776         

/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776